DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10, drawn to a point cloud generator system, in the reply filed on 8/19/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ehrlich et al1 (“Ehrlich”).
Regarding claim 1, Ehrlich teaches a three-dimensional point cloud generation method for generating, using a processor, a three-dimensional point cloud including a plurality of three- dimensional points, the three-dimensional point cloud generation method comprising (see the steps as described below which make up such a point cloud generation method and which are carried out using a processor as in Ehrlich, paragraph 0007 teaching the method steps being performed “in operative association with at least one processor” and in paragraph 0082 the “modeling unit 150 may be a software, a hardware or a combined module, which may be embedded and ran by at least one computerized system 170 associated with the acquisition system 100 or embedded in the controller 130 of the acquisition system 100 or anywhere else that enables the geometrical modeling unit 150 to enable processing the data retrieved or received from the acquisition system 100 and produce models of either CRD, improved elements models etc”):
obtaining (i) a two-dimensional image obtained by imaging a three- dimensional object using a camera (see Ehrlich, paragraphs 0032-0037 teaching “at least one 2D image may comprise a plurality of 2D images captured in different angles in respect to the specified space” and “to acquire 3D measurements of a specified space that contains physical objects, to yield at least one measured cloud of points, each point representing a specified location on a respective surface defining a respective object” and “at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels…wherein each pixel is associated with at least one physical parameter of a respective surface of a respective object” such that sensor 355 describes a camera obtaining a 2D image and note for example paragraphs 0050-0056 teach these 2D images captured with “at least one 2D sensor (e.g. a camera, a detector, etc.) enabling to acquire 2D data of the measuring space” and “acquiring 2D data 22 of the measuring space (e.g. using at least one 2D sensor such as a camera)” )and (ii) a first three-dimensional point cloud obtained by sensing the three-dimensional object using a distance sensor (see Ehrlich, paragraphs 0036-0037 teaching “at least one scanner 350 arranged to acquire 3D measurements of a specified space that contains physical objects, to yield at least one measured cloud of points, each point representing a specified location on a respective surface defining a respective object” where such a point cloud is sensed using a distance sensor such as “scanner 350 ” where such 3D measurements are distances from the camera as would be understood by one of ordinary skill in the art and furthermore note paragraph 0102 refers to some of the “scanners” disclosed as “usually enabling measuring maximal distances of around 7.5 meters” such that it is clear this is a distance sensor );
detecting, from the two-dimensional image in the obtaining, one or more attribute values of the two-dimensional image that are associated with a position in the two-dimensional image (see Ehrlich, paragraph 0037 and figure 7 teaching “at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels…wherein each pixel is associated with at least one physical parameter of a respective surface of a respective object” such that here a “physical parameter of a respective surface of a respective object” is one or more attribute values of the “2D image” associated with each pixel position in the 2D image where for example with a typical 2D optical image camera such as in paragraph 0041 the attribute values could at the most basic level be color values such as RGB values or the like or could be information derived from such sensed information such as further disclosed in paragraphs 0058-0066 teaching “elements data (ED) 26…of each 2D data” which may be extracted such that this data is attribute values such that “ED may include one or more features of the identified elements of each measuring space such as the contour lines of each element, the texture mapping of each element, the color mapping of each element and the like, enabling to generate an element model for each element” where “elements may be defined by contour lines; a list of structures indicators, dimensions and positions (e.g. a cylinder of defined dimensions attached at the upper baser to a sphere of defined dimensions, etc.); objects and the like that can be identified from the 2D data 22 (e.g. image) at each acquisition session through image analysis of the 2D data 22” such that “the color and/or texture of each element may be identified by image analysis of the acquired 2D data” where again such color or texture or other property sensed by the sensor is an attribute value of the 2D image associated with each pixel position in the image); and
generating a second three-dimensional point cloud including one or more second three-dimensional points each having an attribute value (see Ehrlich, paragraphs 0037 teaching ”at least one scanner 350 arranged to acquire 3D measurements of a specified space that contains physical objects, to yield at least one measured cloud of points, each point representing a specified location on a respective surface defining a respective object… at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels… wherein each pixel is associated with at least one physical parameter of a respective surface of a respective object; and a modeling unit 360 arranged to receive the acquired 3D measurements from scanner 350 and the captured 2D images from sensor 355, and to apply a reconstruction function to the at least one 2D image and the at least one 3D measured cloud of points to yield a reconstructed cloud of points representing the surfaces of the objects” such that this reconstructed cloud of points which may be referred to as “compound reconstructed data 25” as in figure 1 is such a second 3D point cloud as further explained below;
furthermore, while not mapped explicitly below, additionally and alternatively, Ehrlich teaches generation of a second point cloud (meaning simply another point cloud, as “second” does not require anything other than it being another distinct entity), in the form of the “geometric model including all elements” 33 and “geometrical models of all objects and elements” 27 as of figure 1, as explained in paragraphs 0084-0094 and figures 3-5 teaching generation of a second point cloud such as by “generating a geometrical model of the measuring space 200 and of each extracted element in the measuring space 200, by combining the CRD with each extracted ED of the measuring space” by “identifying common elements shared by both CRD views by analyzing of the elements” such that “model may enhanced 51 by combining the model data (e.g. the improved point cloud of the CRD 25) with the additional data and/or by first analyzing the additional data (e.g. using image analysis, for example, for identifying the contour lines of the elements” where the “resulting model may be an enhanced model 52 including more information regarding the originally inputted CRD or elements model” such that this model is also a second 3D point cloud including one or more second 3D points each having an attribute value ), by performing, for each of the one or more attribute values detected: (i) identifying, from a plurality of three-dimensional points forming the first three-dimensional point cloud, one or more first three-dimensional points to which the position of the attribute value corresponds (see Ehrlich, paragraph 0037 above teaching that the 3D distance scanner for “each point representing a specified location on the respective surface” and for the 2D camera capturing the attributes “arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels” such that “each pixel is associated with at least one physical parameter of a respective surface of a respective object” and then reconstruction identifies the points in the point cloud which correspond to the 2D attributes in order “to yield a reconstructed cloud of points representing the surfaces of the objects” as further explained in paragraphs 0050-0064 teaching the “2D sensor and the 3D scanning system may be positioned in relation to one another, which is known at any given moment while acquiring the 3D and the 2D data (e.g. a known angular aperture that can be set and defined by a user between the focal direction of the scanner and the focal direction of the 2D sensor (e.g. camera)” such that “calibration dat[a] may provide the relative position relations between any measured point cloud by the 3D scanner to any pixel in the 2D sensor” such that the system is able to identify any 3D point of the point cloud which corresponds to a 2D attribute value such that this may also include determining other 3D points such as interpolated 3D points of the point cloud to be associated with an attribute value if there is no direct correspondence based on the fact that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where then “interpolation may enable producing points of higher resolution that the resolution of the initial point cloud” such that “points produced by the interpolation process having three coordinates' values of each point x″,y″,x″ may be calculated according to a predefined interpolation function or mathematical operator, enabling to transform each point x′,y′ of the 2D data into a three-dimensional point x,y,z and thereby improving the resolution of the original 3D point cloud by adding more points to the cloud”); and
(ii) appending the attribute value to the one or more first three- dimensional points identified (note that “appending” an “attribute value” to a “point” is only functionally recited and does not limit the manner in which the attribute may be considered to be appended nor is the specific type of appending limited such that if in any way an attribute value is added or supplemented, functionally or explicitly, or otherwise, to a 3D point, then this is within the scope of the claim; thus see paragraphs 0050-0064 teaching the “2D sensor and the 3D scanning system may be positioned in relation to one another, which is known at any given moment while acquiring the 3D and the 2D data (e.g. a known angular aperture that can be set and defined by a user between the focal direction of the scanner and the focal direction of the 2D sensor (e.g. camera)” such that “calibration dat[a] may provide the relative position relations between any measured point cloud by the 3D scanner to any pixel in the 2D sensor” such that the system is able to identify any 3D point of the point cloud which corresponds to a 2D attribute value such that this may also include determining other 3D points such as interpolated 3D points of the point cloud to be associated with an attribute value if there is no direct correspondence based on the fact that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where then “interpolation may enable producing points of higher resolution that the resolution of the initial point cloud” such that “points produced by the interpolation process having three coordinates' values of each point x″,y″,x″ may be calculated according to a predefined interpolation function or mathematical operator, enabling to transform each point x′,y′ of the 2D data into a three-dimensional point x,y,z and thereby improving the resolution of the original 3D point cloud by adding more points to the cloud” such that the attribute values are appended to the point cloud as they have been associated together into the compound reconstructed data model (CRD) and thus the 2D points have been added or appended to supplement the 3D points; note that whether the 2D images are enhanced with 3D data, or the 3D point clouds are enhanced with 2D data is arbitrary in the current context as for example Ehrlich teaches in paragraph 0047 “[m]odeling unit 360 may use 3D data to enhance 2D data and vice versa, as well as enhance 3D data from different scanners 350 and enhance 2D data from different sensors 355” ).
Regarding claim 2, Ehrlich teaches all that is required as applied to claim 1 above and further teaches wherein in the obtaining, a plurality of two-dimensional images are obtained by imaging using the camera in different positions and/or orientations, the plurality of two-dimensional images each being the two-dimensional image, in the detecting, the one or more attribute values are detected for each of the plurality of two-dimensional images obtained (Note that the instant claim uses somewhat strange terminology referring to “the plurality of two-dimensional images each being the two-dimensional image” such that multiple images are somehow “each” a singular image. Thus this is interpreted such that “the two-dimensional image” being referred to is meant to define that each of the plurality of images is treated as the two-dimensional image of the parent claim and not necessarily that each of these images is somehow one single image; furthermore note that as above there are multiple instances of point clouds which may correspond to the second point cloud being generated based on the 2D and 3D sensor data where this may refer to the “CRD” or enhanced “CRD” or “geometrical models” explained above; thus in the first case where the second point cloud corresponds to the “CRD” point cloud, see Ehrlich, paragraphs 0032-0037 teaching that the “at least one 2D image may comprise a plurality of 2D images captured in different angles in respect to the specified space” and “[a]cquiring the 3D measurements (stage 300) and capturing the 2D images (stage 305) may be carried out with a fixed relative spatial angle” such that a “plurality of 2D images” captured at different orientations and positions such that they are “captured in different angles in respect to the specified space” and as when being combined the “at least one 2D image” may thus be a plurality of 2D images where there is “at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels” then being combined to “yield a reconstructed cloud of points representing the surfaces of the objects, wherein the reconstructed cloud of points” is then based on the obtaining of such plurality of images as the two-dimensional images where again the attribute pertaining to the sensor is detected and registered with the 3D point cloud point positions as in paragraphs 0050-0058 teaching “2D sensor and the 3D scanning system may be positioned in relation to one another, which is known at any given moment while acquiring the 3D and the 2D data (e.g. a known angular aperture that can be set and defined by a user between the focal direction of the scanner and the focal direction of the 2D sensor (e.g. camera)” allowing to know “the relative position relations between any measured point cloud by the 3D scanner to any pixel in the 2D sensor” and “generating a combined compound reconstructed data (CRD), which is a 3D geometrical model of the measuring space, by combining the acquired 2D data with the acquired 3D data, by reconstructing additional 3D points (e.g. using interpolation), from the combined 3D and 2D data thereby generating the CRD model”;
note that additionally and alternatively, in the case that the second point cloud generated refers to the “enhanced” or “element” CRD model or “geometrical model” then see Ehrlich, paragraphs 0027-0036 and figure 7 teaching as above multiple 2D images capture as “at least one 2D image may comprise a plurality of 2D images captured in different angles in respect to the specified space” and “[a]cquiring the 3D measurements (stage 300) and capturing the 2D images (stage 305) may be carried out with a fixed relative spatial angle” and “may further comprise fixating the relative spatial angle while changing acquisition angles and capturing angles (stage 347)” such that here multiple captures are taken of at least one image, which as above may also be a plurality of images such that for example a plurality of images from multiple positions may be taken at multiple times even and when enhancing the CRD model, this also involves another process of utilizing specifically multiple 2D images captured of the object to further enhance the CRD model as in paragraphs 0059-0067 teaching “extracting 32 elements data (ED) 26 out of each 2D data 22 acquired (e.g. by at least one 2D sensor)” such that multiple 2D images of the object are acquire which correspond to the CRD point cloud and then “generating a geometrical model 27 of the measuring space and an element model of each extracted element 33, by combining the CRD 25 of each measuring space that is scanned with the extracted ED 26” such that again multiple 2D images and attributes from these are determined as “the ED may include one or more features of the identified elements of each measuring space such as the contour lines of each element, the texture mapping of each element, the color mapping of each element and the like, enabling to generate an element model for each element according, for example, to the identified contour lines” such that these attributes are those appended to the point cloud CRD to create a second enhanced point cloud; this is further detailed in paragraphs 0084-0107 teaching “elements module 152, which enables extracting elements data (ED) 26 out of each acquired 2D data 22 of the measuring space 200; and generating a geometrical model of the measuring space 200 and of each extracted element in the measuring space 200, by combining the CRD with each extracted ED of the measuring space” such that here again plural 2D images are disclosed which are matched to the 3D point cloud from the scanner enhanced into the CRD point cloud such as “by analyzing multiple CRD models and elements data acquired at different views of the same measuring space 200, where the rotation module 154 further enables identifying common elements shared by both CRD views by analyzing of the elements; calculating and generating a transformation operator (e.g. a mathematical matrix operator), using the identified coordinates of the elements identified, where the transformation operator enables broadening the CRD model view according to the rotation and/or shifting views provided by identifying the overlapping areas between the at least two CRD received; and calculating rotation and/or shifting transformation of the model of each element in the measuring space 200, using the transformation operator, thereby producing a broad view (e.g. a panoramic view) of the measuring space 200” such that the “resulting model may be an enhanced model 52 including more information regarding the originally inputted CRD or elements model”), the three-dimensional point cloud generation method further comprises:
matching attribute values associated with two two-dimensional images from the plurality of two-dimensional images using the one or more attribute values detected for each of the plurality of two-dimensional images (see Ehrlich, as referenced above regarding the first case where the point cloud refers to the “CRD” point cloud, paragraphs 0032-0037 teaching that the “at least one 2D image may comprise a plurality of 2D images captured in different angles in respect to the specified space” and “[a]cquiring the 3D measurements (stage 300) and capturing the 2D images (stage 305) may be carried out with a fixed relative spatial angle” such that a “plurality of 2D images” captured at different orientations and positions such that they are “captured in different angles in respect to the specified space” and as when being combined the “at least one 2D image” may thus be a plurality of 2D images where there is “at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels” then being combined to “yield a reconstructed cloud of points representing the surfaces of the objects, wherein the reconstructed cloud of points” is then based on the obtaining of such plurality of images as the two-dimensional images where again the attribute pertaining to the sensor is detected and registered with the 3D point cloud point positions as in paragraphs 0050-0058 teaching “2D sensor and the 3D scanning system may be positioned in relation to one another, which is known at any given moment while acquiring the 3D and the 2D data (e.g. a known angular aperture that can be set and defined by a user between the focal direction of the scanner and the focal direction of the 2D sensor (e.g. camera)” allowing to know “the relative position relations between any measured point cloud by the 3D scanner to any pixel in the 2D sensor” and “generating a combined compound reconstructed data (CRD), which is a 3D geometrical model of the measuring space, by combining the acquired 2D data with the acquired 3D data, by reconstructing additional 3D points (e.g. using interpolation), from the combined 3D and 2D data thereby generating the CRD model” such that here attribute values are matched from the plurality of 2D images to the 3D data in the reconstruction process which assigns attribute values detected in the plurality of images to 3D points to generate the “CRD” model;
additionally and alternatively, regarding the case where the second 3D point cloud refers to the enhanced CRD model or enhanced geometry model, then see Ehrlich, utilizing specifically multiple 2D images captured of the object to further enhance the CRD model as in paragraphs 0059-0067 teaching “extracting 32 elements data (ED) 26 out of each 2D data 22 acquired (e.g. by at least one 2D sensor)” such that multiple 2D images of the object are acquire which correspond to the CRD point cloud and then “generating a geometrical model 27 of the measuring space and an element model of each extracted element 33, by combining the CRD 25 of each measuring space that is scanned with the extracted ED 26” such that again multiple 2D images and attributes from these are determined as “the ED may include one or more features of the identified elements of each measuring space such as the contour lines of each element, the texture mapping of each element, the color mapping of each element and the like, enabling to generate an element model for each element according, for example, to the identified contour lines” such that these attributes are those appended to the point cloud CRD to create a second enhanced point cloud; this is further detailed in paragraphs 0084-0107 teaching “elements module 152, which enables extracting elements data (ED) 26 out of each acquired 2D data 22 of the measuring space 200; and generating a geometrical model of the measuring space 200 and of each extracted element in the measuring space 200, by combining the CRD with each extracted ED of the measuring space” such that here again plural 2D images are disclosed which are matched to the 3D point cloud from the scanner enhanced into the CRD point cloud such as “by analyzing multiple CRD models and elements data acquired at different views of the same measuring space 200, where the rotation module 154 further enables identifying common elements shared by both CRD views by analyzing of the elements; calculating and generating a transformation operator (e.g. a mathematical matrix operator), using the identified coordinates of the elements identified, where the transformation operator enables broadening the CRD model view according to the rotation and/or shifting views provided by identifying the overlapping areas between the at least two CRD received; and calculating rotation and/or shifting transformation of the model of each element in the measuring space 200, using the transformation operator, thereby producing a broad view (e.g. a panoramic view) of the measuring space 200” such that the “resulting model may be an enhanced model 52 including more information regarding the originally inputted CRD or elements model” and this involves the matching of the attribute values of the 2D images from multiple CRD models);
and outputting one or more pairs of the attribute values matched, in the identifying, for each of the one or more pairs, the one or more first three-dimensional points, among the plurality of three-dimensional points, to which the position of two attribute values forming the pair in the two- dimensional image correspond are identified using (i) the position in the two- dimensional image of each of the two attribute values forming the pair, and (ii) positions and/or orientations of the camera when imaging the two two- dimensional images (see Ehrlich, as referenced above regarding the first case where the point cloud refers to the “CRD” point cloud, paragraphs 0032-0037 teaching such outputting of one or more pairs of the attribute values matched through such registering of the “plurality of 2D images captured in different angles in respect to the specified space” to the 3D data of the scanner to arrive at the “reconstructed cloud of points” where the attribute pairs are features or values from the 2D image captures which are identified as corresponding to respective regions of the 3D point cloud as in paragraphs 0052-0058 teaching “generating a combined compound reconstructed data (CRD), which is a 3D geometrical model of the measuring space, by combining the acquired 2D data with the acquired 3D data, by reconstructing additional 3D points (e.g. using interpolation), from the combined 3D and 2D data thereby generating the CRD model” and “providing calibration data 23, which relates to the relation between the 2D imaging device and the 3D scanning system” and then “generating 31 a combined compound reconstructed data (CRD) 25, by combining the acquired 2D data 22 with the acquired 3D data 21 in respect to the calibration data 23, using an interpolation enabling to reconstruct 3D points creating a CRD model of the measuring space, from the combined 3D and 2D data 21 and 22 respectively” such that the pairs of same features in the plural 2D images are output as reconstructed with the 3D point cloud data such that the matching 2D image data is associated with the 3D point cloud data to form the CRD model based on the same attributes being ascribable to a same 3D point in order to generate the reconstructed cloud of points and where as above this is based on positions of the cameras as this is taught by the calibration technique being used;
again, additionally, and alternatively, in the case where the second point cloud is the enhanced point cloud or the geometrical model, then see Ehrlich, paragraphs 0059-0067 teaching “extracting 32 elements data (ED) 26 out of each 2D data 22 acquired (e.g. by at least one 2D sensor)” such that multiple 2D images of the object are acquired from different known positions of the camera which correspond to the CRD point cloud and then “generating a geometrical model 27 of the measuring space and an element model of each extracted element 33, by combining the CRD 25 of each measuring space that is scanned with the extracted ED 26” such that again multiple 2D images and attributes from these are determined as “the ED may include one or more features of the identified elements of each measuring space such as the contour lines of each element, the texture mapping of each element, the color mapping of each element and the like, enabling to generate an element model for each element according, for example, to the identified contour lines” such that these attributes are those appended to the point cloud CRD to create a second enhanced point cloud which is further detailed in paragraphs 0084-0107 teaching “elements module 152, which enables extracting elements data (ED) 26 out of each acquired 2D data 22 of the measuring space 200; and generating a geometrical model of the measuring space 200 and of each extracted element in the measuring space 200, by combining the CRD with each extracted ED of the measuring space” such that here again plural 2D images are disclosed which are matched to the 3D point cloud from the scanner enhanced into the CRD point cloud such as “by analyzing multiple CRD models and elements data acquired at different views of the same measuring space 200, where the rotation module 154 further enables identifying common elements shared by both CRD views by analyzing of the elements; calculating and generating a transformation operator (e.g. a mathematical matrix operator), using the identified coordinates of the elements identified, where the transformation operator enables broadening the CRD model view according to the rotation and/or shifting views provided by identifying the overlapping areas between the at least two CRD received; and calculating rotation and/or shifting transformation of the model of each element in the measuring space 200, using the transformation operator, thereby producing a broad view (e.g. a panoramic view) of the measuring space 200” such that the “resulting model may be an enhanced model 52 including more information regarding the originally inputted CRD or elements model” which is again based on these pairs of images with matching attribute positions as in figure 5 which identify common elements and allow reconstruction of the data into a combined model), and
in the generating, for each of the one or more pairs, the second three-dimensional point cloud is generated by appending, to the one or more first three-dimensional points identified, an attribute value based on the two attribute values forming the pair (again for the case where the second point cloud is the “CRD model” see Ehrlich, paragraphs 0032-0037 teaching such outputting of one or more pairs of the attribute values matched through such registering of the “plurality of 2D images captured in different angles in respect to the specified space” to the 3D data of the scanner to arrive at the “reconstructed cloud of points” where the attribute pairs are features or values from the 2D image captures which are identified as corresponding to respective regions of the 3D point cloud such that the values from such plural images are appended to the 3D point if they both match the 3D point through the reconstruction of such multiple images and scans as in paragraphs 0052-0058 teaching “generating a combined compound reconstructed data (CRD), which is a 3D geometrical model of the measuring space, by combining the acquired 2D data with the acquired 3D data, by reconstructing additional 3D points (e.g. using interpolation), from the combined 3D and 2D data thereby generating the CRD model” and “providing calibration data 23, which relates to the relation between the 2D imaging device and the 3D scanning system” and then “generating 31 a combined compound reconstructed data (CRD) 25, by combining the acquired 2D data 22 with the acquired 3D data 21 in respect to the calibration data 23, using an interpolation enabling to reconstruct 3D points creating a CRD model of the measuring space, from the combined 3D and 2D data 21 and 22 respectively” such that the pairs of same features in the plural 2D images are output as reconstructed with the 3D point cloud data such that the matching 2D image data is associated with the 3D point cloud data to form the CRD model based on the same attributes being ascribable to a same 3D point in order to generate the reconstructed cloud of points which appends the 2D attribute data to the 3D points;
again, additionally, and alternatively, in the case where the second point cloud is the enhanced point cloud or the geometrical model, then see Ehrlich, paragraphs 0059-0067 teaching “extracting 32 elements data (ED) 26 out of each 2D data 22 acquired (e.g. by at least one 2D sensor)” such that multiple 2D images of the object are acquired from different known positions of the camera which correspond to the CRD point cloud and then “generating a geometrical model 27 of the measuring space and an element model of each extracted element 33, by combining the CRD 25 of each measuring space that is scanned with the extracted ED 26” such that again multiple 2D images and attributes from these are determined as “the ED may include one or more features of the identified elements of each measuring space such as the contour lines of each element, the texture mapping of each element, the color mapping of each element and the like, enabling to generate an element model for each element according, for example, to the identified contour lines” such that these attributes are those appended to the point cloud CRD to create a second enhanced point cloud which is further detailed in paragraphs 0084-0107 teaching “elements module 152, which enables extracting elements data (ED) 26 out of each acquired 2D data 22 of the measuring space 200; and generating a geometrical model of the measuring space 200 and of each extracted element in the measuring space 200, by combining the CRD with each extracted ED of the measuring space” such that here again plural 2D images are disclosed which are matched to the 3D point cloud from the scanner enhanced into the CRD point cloud such as “by analyzing multiple CRD models and elements data acquired at different views of the same measuring space 200, where the rotation module 154 further enables identifying common elements shared by both CRD views by analyzing of the elements; calculating and generating a transformation operator (e.g. a mathematical matrix operator), using the identified coordinates of the elements identified, where the transformation operator enables broadening the CRD model view according to the rotation and/or shifting views provided by identifying the overlapping areas between the at least two CRD received; and calculating rotation and/or shifting transformation of the model of each element in the measuring space 200, using the transformation operator, thereby producing a broad view (e.g. a panoramic view) of the measuring space 200” such that the “resulting model may be an enhanced model 52 including more information regarding the originally inputted CRD or elements model” which is again based on these pairs of images with matching attribute positions as in figure 5 which identify common elements and allow reconstruction of the data into a combined model which appends such attributes to the 3D point cloud values).
Regarding claim 3, Ehrlich teaches all that is required as applied to claim 1 above and further teaches wherein in the generating, the one or more second three-dimensional points are generated by appending the one or more attribute values to one of the one or more first three-dimensional points identified (note that “appending” an “attribute value” to a “point” is only functionally recited and does not limit the manner in which the attribute may be considered to be appended nor is the specific type of appending limited such that if in any way an attribute value is added or supplemented, functionally or explicitly, or otherwise, to a 3D point, then this is within the scope of the claim; thus see paragraphs 0050-0064 teaching the “2D sensor and the 3D scanning system may be positioned in relation to one another, which is known at any given moment while acquiring the 3D and the 2D data (e.g. a known angular aperture that can be set and defined by a user between the focal direction of the scanner and the focal direction of the 2D sensor (e.g. camera)” such that “calibration dat[a] may provide the relative position relations between any measured point cloud by the 3D scanner to any pixel in the 2D sensor” such that the system is able to identify any 3D point of the point cloud which corresponds to a 2D attribute value such that this may also include determining other 3D points such as interpolated 3D points of the point cloud to be associated with an attribute value if there is no direct correspondence based on the fact that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where then “interpolation may enable producing points of higher resolution that the resolution of the initial point cloud” such that “points produced by the interpolation process having three coordinates' values of each point x″,y″,x″ may be calculated according to a predefined interpolation function or mathematical operator, enabling to transform each point x′,y′ of the 2D data into a three-dimensional point x,y,z and thereby improving the resolution of the original 3D point cloud by adding more points to the cloud” such that the attribute values are appended to the point cloud as they have been associated together into the compound reconstructed data model (CRD) and thus the 2D points have been added or appended to supplement the 3D points identified as corresponding in the reconstruction).
Regarding claim 4, Ehrlich teaches all that is required as applied to claim 3 above and further teaches wherein the one or more attribute values to be appended to the one of the one or more first three-dimensional points in the generating are each detected from the plurality of two-dimensional images (see Ehrlich, paragraphs 0050-0067 as above where the attribute values to be appended are considered detected from the two-dimensional images as the geometrical modeling unit responsible for such appending of the 2D captured data to the 3D scanner data detects or identifies or otherwise discerns the attribute value at each 2D point which is to be appended to any 3d point for example as in the teaching that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where such 2D attribute values at such points could be for example “color and/or texture of each element…identified by image analysis of the acquired 2D data” such that it should be clear that what is meant by appending the attribute values from any 2D capture device is the appending of the property sensed by the respective sensor of that device, from which such attribute values other values may be derived as would be apparent to one of ordinary skill in the art (see paragraph 0037 and figure 7 teaching “at least one sensor 355 arranged to capture at least one 2D image of the specified space, wherein the image comprises an array of pixels…wherein each pixel is associated with at least one physical parameter of a respective surface of a respective object” such that here a “physical parameter of a respective surface of a respective object” is one or more attribute values of the “2D image” associated with each pixel position in the 2D image where for example with a typical 2D optical image camera such as in paragraph 0041 the attribute values could at the most basic level be color values such as RGB values)).
Regarding claim 5, Ehrlich teaches all that is required as applied to claim 3 above and further teaches wherein the one or more attribute values to be appended to the one of the one or more first three-dimensional points in the generating are each of a different attribute type (see Ehrlich, paragraphs 0050-0067 as above where the attribute values to be appended are considered detected from the two-dimensional images as the geometrical modeling unit responsible for such appending of the 2D captured data to the 3D scanner data detects or identifies or otherwise discerns the attribute value at each 2D point which is to be appended to any 3d point for example as in the teaching that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where such 2D attribute values at such points could be for example “color and/or texture of each element…identified by image analysis of the acquired 2D data”).
Regarding claim 6, Ehrlich teaches all that is required as applied to claim 1 above and further teaches wherein in the detecting, a feature quantity calculated for each of a plurality of areas forming the two-dimensional image obtained is detected as the one or more attribute values of the two-dimensional image associated with the position in the two-dimensional image (note that a feature quantity is considered most broadly to be any feature which is at least quantifiable such that some amount or number of the feature is able to be determined or detected such that in the context of a feature identifiable in a 2D image, a feature quantity could be any value ascribed at any pixel describing the measured/captured surface such that for an optical sensor collecting color data in a conventional camera for example this determines the amount of color or brightness or other property such that the system would be able to detect the feature quantity calculated for any respective pixel and any area of pixels on the screen; thus see Ehrlich, paragraphs 0050-0067 as above where the attribute values to be appended are considered detected from the two-dimensional images as the geometrical modeling unit responsible for such appending of the 2D captured data to the 3D scanner data detects or identifies or otherwise discerns the attribute value at each 2D point which is to be appended to any 3d point for example as in the teaching that “the acquired 3D data may include a point cloud of the measuring space, where each point in the point cloud is represented by three coordinates' values: x,y,z” and “2D data may include an image having acquired points in two dimensions where each point is represented by a two-dimensional coordinates values x′,y′” where such 2D attribute values at such points could be for example “color and/or texture of each element…identified by image analysis of the acquired 2D data” such that detecting color or texture in any amount then of an object or area imaged by the 2D sensor is detecting of a feature quantity of such color or texture or the like in these areas of the image where the attribute values are recognized as having some particular color or texture or the like; note that in the case where the 2D images are used to enhance the CRD model as in paragraphs 0059-0085 teaching “extracting 32 elements data (ED) 26 out of each 2D data 22 acquired (e.g. by at least one 2D sensor)” and “generating a geometrical model 27 of the measuring space and an element model of each extracted element 33, by combining the CRD 25 of each measuring space that is scanned with the extracted ED 26” and “enabling to present each element model separately (e.g. in contour lines representation and/or in point cloud representation) according to its positioning in the measuring space 200 and/or to present the combined representation of all or some of the element models according to their positioning in the measured space (e.g. presenting the elements' relative positioning to one another according to their measured positioning in the measured space)” such that these “contour lines” and other “extracted elements” are feature quantities calculated for each of a plurality of areas forming the 2D image which are detected as the one or more attribute values where “elements may be defined by contour lines; a list of structures indicators, dimensions and positions (e.g. a cylinder of defined dimensions attached at the upper baser to a sphere of defined dimensions, etc.); objects and the like that can be identified from the 2D data 22 (e.g. image) at each acquisition session through image analysis of the 2D data 22” and “contour lines, the color and/or texture of each element may be identified by image analysis of the acquired 2D data” such that “an element 210 may be any physical surface that can be distinguished from another physical surface such as a corner of a room 210 d, a rectangular object 210 c including another element 210 b therein or thereupon etc” such that these are used in “combining the CRD with each extracted ED of the measuring space” and “enabling to enhance each geometrical model (either a CRD model 25 or an element model 27) by receiving additional data and executing additional calculations for creating the enhanced geometrical model (e.g. by adding coloring, texture, other acquisition data to enhance the model)” such that any of the 3D models may be “enhanced 51 by combining the model data (e.g. the improved point cloud of the CRD 25) with the additional data and/or by first analyzing the additional data (e.g. using image analysis, for example, for identifying the contour lines of the elements…” ).
Regarding claim 10, the instant claim is directed to a “three-dimensional point cloud generation device” with a “processor” which performs steps of a method which are the same as those in claim 1.  Ehrlich teaches such a method as in claim 1 as well as a device comprising a processor which performs the method and thus teaches all of claim 10 as well.  In light of this, the limitations of claim 10 correspond to the limitations of claim 1; thus it is rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich in view of Kwon et al2 ("Kwon").
Regarding claim 7, Ehrlich teaches all that is required as applied to claim 1 above but fails to teach wherein in the generating, a third three-dimensional point cloud is further generated including one or more third three-dimensional points each having the attribute value and a degree of importance, by performing, for each of the one or more second three-dimensional points:
(i) calculating the degree of importance of the second three- dimensional point based on the attribute value appended to the second three-dimensional point; and
(ii) appending the degree of importance calculated to the second three-dimensional point.  
Rather Ehrlich does mention any consideration or usage of any attribute value and degree of importance in generating a third point cloud by performing such degree of importance calculations based on the attribute value appended to the second three-dimensional point.  Thus Ehrlich stands as a base device upon which the claimed invention can be seen as an improvement whereby such determination of a degree of importance allows further calculations and processing to be done based on such importance levels such as for example prioritizing or deprioritizing or extracting or removing points based on importance leading to more efficiently or accurately processing the points to only utilize such points.
In the same field of endeavor relating to combining 2D image data with 3D point cloud data to arrive at a new point cloud model, Kwon teaches to generate an already aligned point cloud of a scanned object from a 3D imaging sensor scan and 2D imaging sensor (see Kwon, paragraphs 0030-0041 teaching “3D registration system 100 includes an image processing system 101, a 2D imaging sensor 110 and a 3D imaging sensor 111” and “the 2D imaging sensor 110 and the 3D imaging sensor 111 are configured to image and measure a scene 115 and an object 116 within the scene 115” and an “alignment module 105 is configured to compare the 3D point cloud 109 and the 2D image 108 and synchronize or align the 3D point cloud 109 with the 2D image 108 according to two or more common points that are common to both the 3D point cloud 109 and 2D image 108 (see block 201 of FIG. 2)” such that here is generated a second point cloud by combining 2D image with a 3d point cloud from a distance sensor such that “the alignment of the 2D image 108 and the 3D point cloud 109 by the alignment module 105 results in a synchronized point cloud 150 (see for example, FIG. 5) that includes fused 3D and 2D imaging sensor data and encompasses the assignment of a depth value for each of the electro-optical pixels of the 2D image 108 based on the corresponding point within the 3D point cloud 109”; see further paragraphs 0043-0053 teaching another version of a point cloud generated  such as the “upsampled” point cloud which assigns an attribute value to each 3D point and interpolates missing 3D points to generated an upsampled point cloud which may be further processed) and to generate another point cloud based on 3D points having an attribute value from 2D imaging sensors and a degree of importance such that the calculating the degree of importance of the second three- dimensional point is based on the attribute value appended to the second three-dimensional point  where for each of the 3D points of the point cloud the degree of importance is appended to the 3D point (see Kwon, paragraphs 0054-0059 teaching “the entropy upsampling module 103 is configured to generate a second upsampled 3D point cloud 150B based on the first upsampled 3D point cloud 150A and the entropy data of the 2D image 108 utilizing a tiered second stage of the upsampling process” such that “the entropy data of the 2D image 108 is the measure of variance in pixel levels of an electro-optical pixel within the 2D image 108 relative to its neighboring pixels” such that here the pixel levels come from the captured 2D data at each pixel and these values are attribute values of the sensor for example which are processed “in order to reduce the time complexity of the 3D registration process, the entropy upsampling point 802 is upsampled based on a limited number of neighboring points 801, for example, the neighboring points 801 located diagonally with respect to the entropy upsampling point 802” such that the entropies calculated are a form of calculating a degree of importance as this determines which points are most important for sampling where “the entropy upsampling module 103 is further configured to upsample the entropy upsampled point 802 by adding, with the entropy upsampling module 105, at least one point to the local area 800 of the first upsampled 3D point cloud 150A based on the entropies of the pixels in the 2D image 108 that correspond to the local area 800 and a scaled entropy threshold (e.g. providing a different upsampling method depending on the entropy of the 2D image 108 corresponding to the local area 800 and providing a tiered upsampling process)” such that the importance is appended to the point cloud when it is associated with the point cloud where as in paragraph 0056 the entropy may be “too high” and thus this value is appended through association to the upsampled point cloud and the resulting upsampled entropy point cloud for example would not include upsampled points at that point based on this association, and where in paragraphs 0057-58 for example the entropy may be “medium” or “high” which is appended to the upsampled point cloud and then allows for extracting another more accurate point cloud only including such important points as determined through the entropy calculations related to the attributes such that the “second upsampled 3D point cloud 150B has greater point cloud density and resolution as well as greater 3D registration accuracy relative to the original 3D point cloud 109 detected by the 3D imaging sensor 111 and the first upsampled 3D point cloud 150A (without entropy upsampling) as shown in FIG. 10” where here the “second” point cloud generated may be considered to be the third point cloud generated as in the claims ) which allows for further processing based on the importance such as discarding unimportant points or extracting the most important points to form a more accurate third point cloud with more accurate 3D registration for example.  Thus Kwon teaches the above known techniques applicable to the base system of Ehrlich.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Ehrlich by applying the known techniques of Kwon above as doing so would yield predictable results and result in an improved system.  The predictable result of applying Kwon to Ehrlich would be that after a first upsampling stage or during or in conjunction with an upsampling stage which is already being performed in Kwon to generate a combined point cloud, then after such generation of the second point cloud, the next improved version of the point cloud would involve utilizing the points determined to be important as in Kwon’s technique which generates a third point cloud then based on points being assigned a certain importance/entropy which allows for a final fourth point cloud to be extracted which is the most accurate version of the point cloud when the points appended with a low importance label are discarded for example.  This would lead to an improved system as well as this results in an upsampled point cloud which “has greater point cloud density and resolution as well as greater 3D registration accuracy relative to the original 3D point cloud 109 detected by the 3D imaging sensor 111 and the first upsampled 3D point cloud 150A (without entropy upsampling) as shown in FIG. 10” and “is also efficiently generated by the processor 102 to provide for computationally efficient upsampling that can be performed in substantially real time” and has “greater resolution and fewer missing holes or gaps within the 3D point cloud will also result in more accurate 3D registration by 3D registration module 117” as suggested by Kwon (see Kwon, paragraph 0059).
Regarding claim 8, Ehrlich as modified teaches all that is required as applied to claim 7 above and further teaches already in combination as combined above, receiving a threshold value from a client device (see Kwon, paragraphs 0054-0059 teaching “the entropy upsampling module 103 is configured to generate a second upsampled 3D point cloud 150B based on the first upsampled 3D point cloud 150A and the entropy data of the 2D image 108 utilizing a tiered second stage of the upsampling process” such that “the entropy data of the 2D image 108 is the measure of variance in pixel levels of an electro-optical pixel within the 2D image 108 relative to its neighboring pixels” such that here the pixel levels come from the captured 2D data at each pixel and these values are attribute values of the sensor for example which are processed “in order to reduce the time complexity of the 3D registration process, the entropy upsampling point 802 is upsampled based on a limited number of neighboring points 801, for example, the neighboring points 801 located diagonally with respect to the entropy upsampling point 802” such that the entropies calculated are a form of calculating a degree of importance as this determines which points are most important for sampling where “the entropy upsampling module 103 is further configured to upsample the entropy upsampled point 802 by adding, with the entropy upsampling module 105, at least one point to the local area 800 of the first upsampled 3D point cloud 150A based on the entropies of the pixels in the 2D image 108 that correspond to the local area 800 and a scaled entropy threshold (e.g. providing a different upsampling method depending on the entropy of the 2D image 108 corresponding to the local area 800 and providing a tiered upsampling process)” such that the importance is appended to the point cloud when it is associated with the point cloud where as in paragraph 0056 the entropy may be “too high” and thus this value is appended through association to the upsampled point cloud and the resulting upsampled entropy point cloud for example would not include upsampled points at that point based on this association, and where in paragraphs 0057-58 for example the entropy may be “medium” or “high” such that these are thresholds which are received from a client device, as the client device is what is performing the method and thus provides this value to the upsampling module);
extracting, from the one or more third three-dimensional points, one or more fourth three-dimensional points to which the degree of importance exceeding the threshold value received is appended (Kwon, paragraphs 0054-0059 teaching “the entropy upsampling module 103 is configured to generate a second upsampled 3D point cloud 150B based on the first upsampled 3D point cloud 150A and the entropy data of the 2D image 108 utilizing a tiered second stage of the upsampling process” such that “the entropy data of the 2D image 108 is the measure of variance in pixel levels of an electro-optical pixel within the 2D image 108 relative to its neighboring pixels” such that here the pixel levels come from the captured 2D data at each pixel and these values are attribute values of the sensor for example which are processed “in order to reduce the time complexity of the 3D registration process, the entropy upsampling point 802 is upsampled based on a limited number of neighboring points 801, for example, the neighboring points 801 located diagonally with respect to the entropy upsampling point 802” such that the entropies calculated are a form of calculating a degree of importance as this determines which points are most important for sampling where “the entropy upsampling module 103 is further configured to upsample the entropy upsampled point 802 by adding, with the entropy upsampling module 105, at least one point to the local area 800 of the first upsampled 3D point cloud 150A based on the entropies of the pixels in the 2D image 108 that correspond to the local area 800 and a scaled entropy threshold (e.g. providing a different upsampling method depending on the entropy of the 2D image 108 corresponding to the local area 800 and providing a tiered upsampling process)” such that the importance is appended to the point cloud when it is associated with the point cloud  thus forming a third point cloud of entropy labeled points, where as in paragraph 0056 the entropy may be “too high” and thus this value is appended through association to the upsampled point cloud and the resulting upsampled entropy point cloud for example would not include upsampled points at that point based on this association, and where in paragraphs 0057-58 for example the entropy may be “medium” or “high” which is appended to the upsampled point cloud and then allows for extracting what is functionally another more accurate fourth point cloud only including such important points as determined through the entropy calculations related to the attributes such that the “second upsampled 3D point cloud 150B has greater point cloud density and resolution as well as greater 3D registration accuracy relative to the original 3D point cloud 109 detected by the 3D imaging sensor 111 and the first upsampled 3D point cloud 150A (without entropy upsampling) as shown in FIG. 10” such that this “second upsampled” point cloud is equivalent to the 4th set of 3D points to which the importance has exceeded an importance threshold by having low enough entropy for example); and
transmitting, to the client device, a fourth three-dimensional point cloud including the one or more fourth three-dimensional points extracted (note that the claim does not specify where the transmitting is from and the claims do not require for example any remote aspects or structure such that transmission simply is interpreted to mean communication of information in some way; see Kwon, paragraph 0059 teaching to “output a second upsampled 3D point cloud 150B which can be employed by 3D registration module 117 for improved 3D registration with a known 3D model (see block 208 of FIG. 2)” such that here this outputting is a transmitting to the client device of the information being processed and allows for example for registration with a known 3D model of what is being captured).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                        

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20130013710
        2 US PGPUB No. 20180101932